Exhibit 24.1 POWER OF ATTORNEY We, the undersigned officers and directors of OneBeacon Insurance Group,Ltd., which is about to file a registration statement on Form S-3 with the Securities and Exchange Commission, under the provisions of the Securities Exchange Act of 1933, as amended, hereby severally constitute and appoint T. Michael Miller and Paul H. McDonough and each of them singly, our true and lawful attorneys with full power to any of them, and to each of them singly, to sign for us and in our names in the capacities indicated below such registration statement and any and all pre-effective and post-effective amendments to said registration statement and any subsequent registration statement filed pursuant to Rule462(b)under the Securities Act of 1933, as amended, and to file the same with all exhibits thereto, and the other documents in connection therewith, with the Securities and Exchange Commission and the Registrar of Companies of Bermuda (to the extent required by applicable law), and generally to do all such things in our name and behalf in our capacities as officers and directors to enable OneBeacon Insurance Group,Ltd. to comply with the provisions of the Securities Act of 1933, as amended, and the Bermuda Companies Act, 1981, as amended, and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorneys, or any of them, to said registration statement and any and all amendments thereto. Signature Title Date /s/ T. Michael Miller President and Chief Executive Officer June 18, 2014 T. Michael Miller (Principal Executive Officer) and Director /s/ Paul H. McDonough Chief Financial Officer June 18, 2014 Paul H. McDonough (Principal Financial Officer) /s/ John C. Treacy Chief Accounting Officer & Treasurer June 18, 2014 John C. Treacy (Principal Accounting Officer) /s/ Lowndes A. Smith Director June 18, 2014 Lowndes A. Smith /s/ Raymond Barrette Director June 18, 2014 Raymond Barrette /s/ Reid T. Campbell Director June 18, 2014 Reid T. Campbell /s/ Morgan W. Davis Director June 18, 2014 Morgan W. Davis /s/David T. Foy Director June 18, 2014 David T. Foy /s/ Lois W. Grady Director June 18, 2014 Lois W. Grady /s/ Richard P. Howard Director June 18, 2014 Richard P. Howard /s/ Ira H. Malis Director June 18, 2014 Ira H. Malis /s/ Kent D. Urness Director June 18, 2014 Kent D. Urness /s/ Patrick Thiele Director June 18, 2014 Patrick Thiele
